USCA4 Appeal: 19-4864      Doc: 82         Filed: 10/03/2022     Pg: 1 of 7




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 19-4864


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        DAQUAN MADRID PRIDGEN,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Wilmington. Terrence W. Boyle, District Judge. (7:18-cr-00032-BO-2)


        Submitted: August 30, 2022                                        Decided: October 3, 2022


        Before RICHARDSON and RUSHING, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Rudolph A. Ashton, III, DUNN PITTMAN SKINNER & CUSHMAN,
        PLLC, New Bern, North Carolina, for Appellant. G. Norman Acker, III, Acting United
        States Attorney, Jennifer P. May-Parker, David A. Bragdon, Assistant United States
        Attorneys, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 19-4864       Doc: 82         Filed: 10/03/2022      Pg: 2 of 7




        PER CURIAM:

               Daquan Madrid Pridgen appeals his convictions and life sentence following a jury

        trial for armed bank robbery with forcible accompaniment and aiding and abetting, in

        violation of 18 U.S.C. §§ 2, 2113(a), (d), (e) (Count 1); discharging a firearm during and

        in relation to a crime of violence and aiding and abetting, in violation of 18 U.S.C. §§ 2,

        924(c)(1)(A)(iii) (Count 2); and possession of a firearm by a convicted felon, in violation

        of 18 U.S.C. §§ 922(g)(1), 924(a) (Count 4). On appeal, Pridgen argues that the district

        court plainly erred by instructing the jury that armed bank robbery is a crime of violence;

        erred by denying his motions to suppress evidence seized during the searches of his

        getaway vehicle and phone and to suppress his statement to law enforcement; plainly erred

        by failing to dismiss the indictment or instruct the jury on all the elements of Count 4 in

        light of Rehaif v. United States, 139 S. Ct. 2191 (2019); erred by applying to his advisory

        Sentencing Guidelines range an attempted murder cross-reference, a six-level enhancement

        for assaulting a law enforcement officer, and a two-level reckless endangerment

        enhancement; and plainly erred by informing him of a different statutory maximum penalty

        for Count 1 prior to sentencing than it later determined applied to the offense. 1 We affirm.



               1
                  Pridgen also argues that the district court erred in finding that 18 U.S.C. § 2113 is
        a crime of violence under the force clause of § 924(c) and that the maximum sentence for
        § 2113(e) when death does not result is life imprisonment. However, as he acknowledges,
        these arguments are foreclosed by our prior decisions in United States v. McNeal, 818 F.3d
        141, 152 (4th Cir. 2016) (holding 18 U.S.C. § 2113(a), (d) is crime of violence under
        § 924(c)), and United States v. Turner, 389 F.3d 111, 121 (4th Cir. 2004) (holding statutory
        penalty for forced accompaniment during bank robbery without resulting death is 10 years’
        to life imprisonment), respectively.

                                                      2
USCA4 Appeal: 19-4864       Doc: 82          Filed: 10/03/2022      Pg: 3 of 7




               We generally “review a district court’s decision to give a particular jury instruction

        for abuse of discretion, and review whether a jury instruction incorrectly stated the law de

        novo.” United States v. Hassler, 992 F.3d 243, 246 (4th Cir. 2021) (internal quotation

        marks omitted). Because Pridgen did not object to the jury instruction at trial, however,

        our review is for plain error. See United States v. Ali, 991 F.3d 561, 572 (4th Cir.), cert.

        denied, 142 S. Ct. 486 (2021). On plain error review, Pridgen must establish “(1) that the

        [district] court erred, (2) that the error is clear and obvious, and (3) that the error affected

        his substantial rights”; if he makes this showing, we may exercise our discretion to correct

        the error only if it “seriously affects the fairness, integrity, or public reputation of judicial

        proceedings.” Id. (internal quotation marks omitted). The district court did not plainly err

        by instructing the jury that armed bank robbery is a crime of violence under § 924(c)(3)(A).

        See McNeal, 818 F.3d at 151; United States v. Adkins, 937 F.2d 947, 950 n.2 (4th Cir.

        1991) (“Whether an offense is a crime of violence is a question of law for the court, and

        not a question of fact for the jury.” (internal quotation marks omitted)).

               Next, Pridgen argues that the district court erred by finding that he did not have a

        reasonable expectation of privacy in either the getaway vehicle or his phone at the time

        they were searched. We review de novo a district court’s legal conclusions made in

        denying a motion to suppress and review its factual findings for clear error, viewing the

        evidence in the light most favorable to the Government. United States v. Pulley, 987 F.3d

        370, 376 (4th Cir. 2021). “The Fourth Amendment protects the right of the people to be

        secure in their persons, houses, papers, and effects, against unreasonable searches and

        seizures.” United States v. Small, 944 F.3d 490, 501 (4th Cir. 2019) (cleaned up).

                                                       3
USCA4 Appeal: 19-4864        Doc: 82        Filed: 10/03/2022      Pg: 4 of 7




        However, “[t]he law is well established that a person who voluntarily abandons property

        loses any reasonable expectation of privacy in the property and is consequently precluded

        from seeking to suppress evidence seized from the property.” United States v. Ferebee,

        957 F.3d 406, 412 (4th Cir. 2020) (internal quotation marks omitted). In determining

        whether a person has abandoned property, we “focus[] on objective evidence of the intent

        of the person who is alleged to have abandoned the place or object.” Id. at 413 (internal

        quotation marks omitted). “Intent to abandon may be inferred from words spoken, acts

        done, and other objective facts.” Small, 944 F.3d at 502 (cleaned up). Our review of the

        record leads us to conclude that the district court did not clearly err by finding that Pridgen

        abandoned the getaway vehicle and his cell phone, and, thus, the court did not err by finding

        that he lacked a reasonable expectation of privacy in those items when they were searched.

               Pridgen also argues that the district court erred by denying his motion to suppress

        his statement to law enforcement because (a) the Miranda 2 warnings he was given did not

        adequately explain his rights, and (b) his decision not to sign a written waiver form shows

        that he did not consent to questioning. Confessions made during custodial interrogations

        will be suppressed “unless a defendant is advised of his Fifth Amendment rights pursuant

        to Miranda and voluntarily waives those rights.” United States v. Azua-Rinconada, 914

        F.3d 319, 325 (4th Cir. 2019). “[N]o precise formulation of the warnings or talismanic

        incantation is required to satisfy Miranda’s strictures.” United States v. Dire, 680 F.3d

        446, 474 (4th Cir. 2012) (cleaned up); see Florida v. Powell, 559 U.S. 50, 60 (2010).


               2
                   Miranda v. Arizona, 384 U.S. 436 (1966).

                                                      4
USCA4 Appeal: 19-4864      Doc: 82         Filed: 10/03/2022      Pg: 5 of 7




        Rather, “[t]he relevant inquiry is simply whether the warnings reasonably convey[ed] to a

        suspect his rights as required by Miranda.” Dire, 680 F.3d at 474 (internal quotation marks

        omitted). Moreover, a valid waiver of those rights need not be explicit and may be inferred

        from all the circumstances. See United States v. Cardwell, 433 F.3d 378, 389-90 (4th Cir.

        2005). The district court did not err in finding that Pridgen was adequately advised of his

        rights and validly waived them before making his statement to law enforcement.

               Next, Pridgen argues that his § 922(g) conviction is invalid in light of Rehaif

        because the indictment did not charge each element of the offense and the jury was not

        instructed on each element of the offense. Because Pridgen did not raise these arguments

        before the district court, our review is for plain error. United States v. Caldwell, 7 F.4th

        191, 213 (4th Cir. 2021) (“[P]lain-error review applies to unpreserved Rehaif errors.”). To

        succeed on a Rehaif claim on plain error review, a defendant must “make[] a sufficient

        argument or representation on appeal that he would have presented evidence at trial that he

        did not in fact know he was a felon.” Greer v. United States, 141 S. Ct. 2090, 2100 (2021).

        In light of the evidence presented at trial and Pridgen’s arguments on appeal, we conclude

        that he has not made such a showing.

               Moving to Pridgen’s challenges to his sentence, Pridgen argues that the district court

        erred by applying a cross reference for attempted first degree murder to determine his base

        offense level, U.S. Sentencing Guidelines Manual §§ 2A2.1(a)(1), 2K2.1(c)(1)(A),

        2X1.1(c)(1) (2018), a six-level enhancement for assaulting a law enforcement officer

        during flight, USSG § 3A1.2(c)(1), and a two-level reckless endangerment enhancement,

        USSG § 3C1.2, when calculating his advisory Guidelines range.              “We review all

                                                     5
USCA4 Appeal: 19-4864       Doc: 82         Filed: 10/03/2022      Pg: 6 of 7




        sentences—whether inside, just outside, or significantly outside the Guidelines range—

        under a deferential abuse-of-discretion standard.” United States v. McDonald, 28 F.4th

        553, 561 (4th Cir. 2022) (internal quotation marks omitted). In reviewing whether a

        sentence is reasonable, we first “ensure that the district court committed no significant

        procedural error, such as failing to calculate (or improperly calculating) the Guidelines

        range.” Id. (internal quotation marks omitted). “When evaluating a sentencing court’s

        calculation of the advisory Guidelines range, this [c]ourt reviews the district court’s factual

        findings, and its judgment regarding factual disputes, for clear error.” United States v.

        Medley, 34 F.4th 326, 337 (4th Cir. 2022) (internal quotation marks omitted). The

        government must show by a preponderance of the evidence that a Guidelines enhancement

        applies. United States v. Arbaugh, 951 F.3d 167, 173 (4th Cir. 2020).

               Pursuant to USSG § 3A1.2(c), a defendant qualifies for a six-level enhancement if,

        knowing or having reasonable cause to believe that a person is a law enforcement officer,

        he assaults the officer in a manner creating a substantial risk of serious bodily injury during

        an offense or during immediate flight from the offense. USSG § 3A1.2(c)(1). There was

        a distinct and sufficient factual basis for the application of this enhancement that was not

        already accounted for by Pridgen’s § 924(c) convictions. See United States v. Robinson,

        858 F. App’x 627, 630 (4th Cir. 2021) (No. 19-4943). We further conclude that there were

        also distinct factual bases for the application of this enhancement and the reckless

        endangerment enhancement under USSG § 3C1.2. Finally, because the attempted murder

        cross-reference is not a specific offense characteristic, it is not expressly prohibited by the

        commentary to the Guidelines on which Pridgen relies. See USSG § 2K2.4 cmt. n.4. Thus,

                                                      6
USCA4 Appeal: 19-4864      Doc: 82          Filed: 10/03/2022      Pg: 7 of 7




        we presume that any double-counting that resulted from the application of that provision

        was permissible, and Pridgen has not rebutted that presumption. See United States v.

        Hampton, 628 F.3d 654, 664 (4th Cir. 2010).             Accordingly, Pridgen’s sentence is

        procedurally reasonable.

               Finally, Pridgen argues that the district court plainly erred by advising him of

        different statutory penalties for Count 1 prior to sentencing than it ultimately determined

        applied to that offense. Our review of the record reveals no basis to suggest that any

        potential error affected Pridgen’s substantial rights. See Ali, 991 F.3d at 572 (noting that

        error affects defendant’s substantial rights if it “affected the outcome of the district court

        proceedings” (internal quotation marks omitted)).

               We therefore affirm the district court’s judgment. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.



                                                                                         AFFIRMED




                                                      7